Title: Roger Alden to Tobias Lear, 8 April 1790
From: Alden, Roger
To: Lear, Tobias



Sir
Office of Secy of State—April 8th 1790

The Secy of State has given directions, that six copies of the Laws, in sheets, should be delivered to the President of the United States—Agreeably to his orders I have the honor to transmit the Laws passed this session; in future they will be regularly

sent from this office, as printed, and at the close of the Session, the same number bound, with marginal Notes and Index. I am—sir your most obedt h’ble servant

R: Alden

